   1:19-cv-00044-BHH-SVH         Date Filed 09/03/20     Entry Number 94      Page 1 of 6




                      IN THE UNITED STATES DISTRICT COURT
                      FOR THE DISTRICT OF SOUTH CAROLINA


Estate of John David Dellinger, by and )
through his personal representative,   )
William Dellinger,                     )
                                       )
                     Plaintiff,        )
                                       )                 Civil Action No. 1:19-44-BHH
v.                                     )
                                       )
Sheriff Bruce Bryant, Major Robert J.  )                            ORDER
Hudgins, James F. Arwood, Richard L. )
Martin, Jr., Sergeant Timothy Combs, )
Sergeant Lindsay Susanne Henson,       )
Officer Francine Marie Button-Weyers, )
Officer Anthony McMahan, and Myra      )
Gilfillan, RN,                         )
                                       )
                     Defendants.       )
_________________________________)

       Plaintiff David B. Dellinger (“Plaintiff”), as personal representative of the estate of

John David Dellinger (“Decedent”), filed this action pursuant to 42 U.S.C. § 1983, alleging

constitutional violations arising from Decedent’s detention and death at York County

Detention Center.     Plaintiff brings this action against the following two grounds of

Defendants in their individual capacities: (1) Sheriff Bruce Bryant (“Bryant”), the Sheriff of

York County, South Carolina; Major Robert J. Hudgins (“Hudgins”), the Undersheriff at the

York County Sheriff’s Office; James F. Arwood (“Arwood”), the Chief Administrator for the

York County Detention Center; and Richard L. Martin, Jr. (“Martin”), Assistant Chief

Administrator for the York County Detention Center (collectively referred to as the

“Administrative Defendants”); and (2) Sergeant Timothy Combs (“Combs”); Sergeant

Lindsay Susanne Henson (“Henson”); Officer Francine Button-Weyers (“Button-Weyers”);

Officer Anthony McMahon (“McMahon”); and Myra Gilfillan, RN (“Gilfillan”), all employees
     1:19-cv-00044-BHH-SVH       Date Filed 09/03/20     Entry Number 94       Page 2 of 6




at the York County Detention Center (collectively referred to as “Staff Defendants”). All

Defendants filed a motion to dismiss for failure to state a claim, or in the alternative, for

judgment on the pleadings.

        In accordance with 28 U.S.C. § 636(b) and Local Civil Rule 73.02(B)(2)(c) (D.S.C.),

the matter was referred to a United States Magistrate Judge for initial review. On February

5, 2020, Magistrate Judge Shiva V. Hodges filed a Report and Recommendation (“Report”)

outlining the issues and recommending that the Court grant in part and deny in part

Defendants’ motion. Specifically, the Magistrate Judge recommends that the Court grant

the motion as to Defendants Button-Weyers and McMahon but deny the motion as to all

other Defendants. Plaintiff filed objections to the Magistrate Judge’s Report, Defendants

filed a reply to Plaintiff’s objections, and the matter is ripe for review. For the reasons set

forth below, the Court disagrees in part with the Magistrate Judge and finds that no

Defendants are entitled to dismissal at this time.

                                STANDARDS OF REVIEW

I.      The Magistrate Judge’s Report

        The Magistrate Judge makes only a recommendation to the Court.                    The

recommendation has no presumptive weight, and the responsibility to make a final

determination remains with the Court. Mathews v. Weber, 423 U.S. 261 (1976). The Court

is charged with making a de novo determination only of those portions of the Report to

which specific objections are made, and the Court may accept, reject, or modify, in whole

or in part, the recommendation of the Magistrate Judge, or recommit the matter to the

Magistrate Judge with instructions. 28 U.S.C. § 636(b)(1). In the absence of specific

objections, the Court reviews the matter only for clear error. See Diamond v. Colonial Life

                                              2
       1:19-cv-00044-BHH-SVH      Date Filed 09/03/20      Entry Number 94        Page 3 of 6




& Accident Ins. Co., 416 F.3d 310, 315 (4th Cir. 2005) (stating that “in the absence of a

timely filed objection, a district court need not conduct a de novo review, but instead must

‘only satisfy itself that there is no clear error on the face of the record in order to accept the

recommendation.’”) (quoting Fed. R. Civ. P. 72 advisory committee’s note).

II.       Federal Rule of Civil Procedure 12(b)(6)

          A motion to dismiss pursuant to Federal Rule of Civil Procedure 12(b)(6) examines

the legal sufficiency of the facts alleged on the face of a plaintiff's complaint. Edwards v.

City of Goldsboro, 178 F.3d 231, 243 (4th Cir. 1999). To survive a Rule 12(b)(6) motion,

“[f]actual allegations must be enough to raise a right to relief above the speculative level.”

Twombly, 550 U.S. at 555. The “complaint must contain sufficient factual matter, accepted

as true, to ‘state a claim to relief that is plausible on its face.’ ” Iqbal, 556 U.S. at 678

(quoting Twombly, 550 U.S. at 570). A claim is facially plausible when the factual content

allows the court to reasonably infer that the defendant is liable for the misconduct alleged.

Id. When considering a motion to dismiss, the court must accept as true all of the factual

allegations contained in the complaint. Erickson v. Pardus, 551 U.S. 89, 94 (2007). The

Supreme Court has explained that “the tenet that a court must accept as true all of the

allegations contained in a complaint is inapplicable to legal conclusions,” and “[t]hreadbare

recitals of the elements of a cause of action, supported by mere conclusory statements, do

not suffice.” Twombly, 550 U.S. at 678.

III.      Federal Rule of Civil Procedure 12(c)

          Federal Rule of Civil Procedure 12(c) provides that “[a]fter the pleadings are

closed—but early enough not to delay trial—a party may move for judgment on the

pleadings.” Ultimately, “a defendant may not prevail on a motion for judgment on the

                                                3
   1:19-cv-00044-BHH-SVH          Date Filed 09/03/20     Entry Number 94        Page 4 of 6




pleadings if there are pleadings that, if proved, would permit recovery for the plaintiff.” BET

Plant Servs., Inc. v. W.D. Robinson Elec. Co., 941 F. Supp. 54, 55 (D.S.C. 1996).

       “[A] Rule 12(c) motion for judgment on the pleadings is decided under the same

standard as a motion to dismiss under Rule 12(b)(6).” Deutsche Bank Nat'l Trust Co. v.

IRS, 361 F. App'x 527, 529 (4th Cir. 2010); see Burbach Broad. Co. v. Elkins Radio, 278

F.3d 401, 405 (4th Cir. 2002). Thus, to survive a motion for judgment on the pleadings, the

complaint must contain sufficient facts “to raise a right to relief above the speculative level”

and “state a claim to relief that is plausible on its face.” Bell Atl. Corp. v. Twombly, 550 U.S.

544, 555 (2007). In reviewing the complaint, the court accepts all well-pleaded allegations

as true and construes the facts and reasonable inferences derived therefrom in the light

most favorable to the plaintiff. Venkatraman v. REI Sys., Inc., 417 F.3d 418, 420 (4th Cir.

2005). However, the Court “need not accept allegations that ‘contradict matters properly

subject to judicial notice or [by] exhibit.’ ” Blankenship v. Manchin, 471 F.3d 523, 529 (4th

Cir. 2006).

                                        DISCUSSION

       In her Report, the Magistrate Judge first rejects Defendants’ general argument that

Plaintiff failed to allege the personal participation of each individual Defendant. No party

has objected to this finding, and the Court finds no error in the Magistrate Judge’s analysis

in this regard.

       Next, the Report considers Defendants’ argument that Plaintiff’s allegations of

medical neglect do not rise to the level of a constitutional violation. The Magistrate Judge

first concludes that Plaintiff’s complaint adequately alleges that Decedent’s heroin

withdrawal presented a serious medical need. Again, no party has objected to this finding,

                                               4
   1:19-cv-00044-BHH-SVH                 Date Filed 09/03/20          Entry Number 94            Page 5 of 6




and the Court finds no error in the Magistrate Judge’s analysis in this regard. The

Magistrate Judge next considers whether Plaintiff’s complaint adequately alleges a

plausible claim for deliberate indifference to Decedent’s serious medical need as to each

individual Staff Defendant.1 The Magistrate Judge ultimately finds in her Report that

Plaintiff failed to allege a plausible claim as to Defendants Button-Weyers and McMahon

but that Plaintiff has alleged a plausible claim as to the remaining Staff Defendants.

        Plaintiff objects to the Magistrate Judge’s finding as to Defendants Button-Weyers

and McMahon and asserts that the proper time to dismiss these Defendants would be at

the summary judgment stage. After review of the amended complaint, the Court agrees

with Plaintiff. Stated plainly, the Court cannot say that Plaintiff’s claims against Defendants

Button-Weyers and McMahon are insufficient as a matter of law where Plaintiff has alleged

that these Defendants were responsible for booking Decedent and that Decedent

complained during the booking process of “his head and his heart” and was given a

Tylenol. While the evidence may not ultimately support Plaintiff’s claim–in other words,

Plaintiff may not be able to demonstrate that these Defendants failed to act in the face of

an obvious risk of which they knew or should have known2–the Court finds that Plaintiff’s


        1
         The Magistrate Judge notes that Defendants’ motion does not address Plaintiff’s claims against the
Administrative Defendants in connection with this issue.
        2
           In response to Plaintiff’s objections, Defendants state “[t]here is absolutely no evidence whatsoever
that these particular Defendants had ‘actual knowledge’ of Plaintiff’s decedent’s drug withdrawal symptoms,
as required by case law relied on by [sic] to state a constitutional violation.” (ECF No. 86 at 2.) Again, the
proper inquiry at this stage is not whether the evidence supports Plaintiff’s claims but whether Plaintiff’s
complaint alleges plausible claims against Defendants. Furthermore, the Court disagrees with Defendants
that the procedural posture of the cases relied on by the Magistrate Judge, Banks v. Gore, 738 App’x 766, 770
(4th Cir. 2018), and Rish v. Johnson, 131 F.3d 1092, 1099-1100 (4th Cir. 1997), is irrelevant. Because the
standard of review for a motion for summary judgment differs greatly from the standard of review for a motion
to dismiss, the Court agrees with Plaintiff that it is relevant that certain cases relied on by the Magistrate Judge
were decided at the summary judgment stage rather than the motion to dismiss stage.
         Lastly, the Court notes that The Court notes that, based on the totality of the circumstances alleged,

                                                         5
   1:19-cv-00044-BHH-SVH                Date Filed 09/03/20         Entry Number 94           Page 6 of 6




amended complaint contains sufficient factual matter, which the Court accepts as true at

this time, to survive Defendants’ motion to dismiss as to all Defendants.

                                              CONCLUSION

        Based on the foregoing, the Court sustains Plaintiff’s objections (ECF No. 85) and

adopts in part and overrules in part the Magistrate Judge’s Report (ECF No. 83), as set

forth above. Because the Court finds that Plaintiff’s claims can proceed against all

Defendants at this stage in the litigation,3 the Court hereby denies Defendants’ motion to

dismiss (ECF No. 74).

        IT IS SO ORDERED.

                                                                     /s/Bruce H. Hendricks
                                                                     Bruce Howe Hendricks

September 3, 2020
Charleston, South Carolina




any evaluation of the knowledge of Defendants Button-Weyers and McMahon would be more appropriate at
summary judgment once discovery has concluded rather than at this early stage in the litigation.
        3
         Plaintiff admits in his objections that counsel for Plaintiff will dismiss the claims against Defendants
Button-Weyers and McMahon should counsel learn that there is insufficient evidence to support claims against
those Defendants. (See ECF No. 85 at 4.)

                                                       6
